Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 36-53 are currently pending and the claims filed on 10/10/2019 acknowledged.  
Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2019 was filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 
Claim Objections
Claim 37 is objected to a minor informality under 37 CFR 1.75. 
Dependent Claim 37 recites “the dried phytopharmaceutical formulation comprises 0.2 to 12.0 percent aloe vera gel”, but the aloe vera gel is not recited in independent claim 36. Thus, when dependent claim 37 recites additional ingredient, it further comprises 0.2 to 12.0 percent of an aloe vera gel”.  Appropriate correction is requested. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 36-53 are rejected under 35 USC 103 as being obvious over Gabbay (US2014/0065196A1) in view of Kane (US2004/0156920A1); Walia et al. (WO2014/147638A1); and Kendall et al. (US2011/0288484A1).  Specifically, 
Claims 36-38, 40 and 45-46 are rejected by Gabbay in view of Kane; 
Claims 39, 41 and 44 are rejected by Gabbay in view of Kane and further in view of Walia; and 
Claims 42-43, 47-48, 50 and 52 are rejected by Gabbay in view of Kane and further in view of Kendall; and
Claims 49, 51 and 53 are rejected by Gabbay in view of Kane; Kendall; and further in view of Walia.  

Applicant claims including the below claims 36 and 47 filed 10/10/2019:

    PNG
    media_image1.png
    335
    805
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    363
    722
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Gabbay teaches composition for topical application for wound healing ([0015], [0036], [0050]) comprising copper oxide, curcumin as wound recovery agent ([0050]), aloe vera as the skin soothing and/or healing agent ([0039]), Phyllanthus Emblica fruit extract as the skin supporting agent ([0053]), Camellia sinsensis (green tea) ([0098]); the composition is provided in the form of patch or bandage ([0027] and [0071]), vitamins such as tocopherol ([0077]), all of which adjuvant ranges from about 0.01 to about 30% ([0072]) which may overlap the instant ranges of 0.5-20, 1.0-20%, 0.2-12%, 0.5-9.0%.  As evidenced by Ahlawat et al., "Processing, food applications and safety of aloe vera products: a review", J Food Sci Technol. 2011 OCT; 48(5):pp. 523-533, aloe vera gel contains vitamin such as alpha-tocopherol (see Table on page 528); and the composition further contains skin penetrating carrier such as liposomes ([0033] and [0064])) and the said components of the composition are encapsulated by a protective membrane such as liposome ([0055]), and the size of a liposome varies depending on the method of synthesis and thus, liposomes can be a variety of sizes and in preparing such liposomes, any protocol as would be known to one of ordinary skill in the art may be used ([0067]). 
Kane teaches oil extract plant is useful to treat wound and burn healing ([0009]); the composition comprising oil extract plant reading on the instantly claimed non-aqueous extract including aloe vera gel to promote heath, to generate skin ([0009], [0109], [0192] and Example 5), curcumin to treat skin disease ([0028]), tea tree (=Camellia sinsensis) ([0171]), Emblica officinalis ([0675]); the composition can be liposomes ([0202]) where the liposomes have anti-infective activity of active ingredients ([0728]); the composition can be used wherein gauze is impregnated with plant extracts ([0242]) which the gauze reads on the instant biocompatible porous matrix, or patches for transmucosal or transdermal administration. The dosage levels required are typical for many herbal preparations, e.g., dry powder is 2-4grams, and topically the plant is applied in the form of paste of dried parts ([0013]). The oil plant extracts are less toxic (see entire document). 
Walia teaches a multifunctional natural wound-healing matrix, e.g., wound bed made up of a hydrophilic porous mesh cotton fabric such as gauze embedded with biosynthesized silver nano-particles on the top of that and the matrix has a layer of nanoparticle curcumin coating wherein the curcumin has biological effects including anti-tumor, anti-inflammatory and anti-oxidant activities and is provided in the nanoparticle form as the drug delivery carrier (abstract, pages 11, line 22-page 12, line 2, pages 14, 23, Example 1, etc.), and the matrix comprises aloe vera gel to prepare silver nanoparticles (page 13, last paragraph and page 14, step (j)). The matrix enhances wound healing (page 3, first paragraph), and has a thick of 13 mem to 15 mem with the pore diameter of 2 mem to 3 mem (page 11, lines 15-30).
Kendall teaches method for coating projections on a patch assembly (title); the patch is made of silicon type material and has projections ([0185]) and the projections are coated with drugs and microneedle arrays ([0005] & [0008]). By way of the said patch, effective dry coating of the drug bioactive agent on the patch productions in a controlled manner, followed by the rapid, subsequent release of an effective 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Gabbay is that Gabbay does not expressly teach the exact ranges of 0.5-20% of Emblica officinalis, 1.0-20% Camellia sinsensis, 0.1 to 12% of curcumin, 0.2-12.0% of aloe vera gel and tocopherol of instant claims 36-38 and 47-48; and liposome diameter of instant claims 40 and 50.
2. The difference between the instant application and Gabbay is that Gabbay does not expressly teach the plant extracts are non-aqueous extract, at least one or two dried formulation and thickness of instant claims 36, 45, 46, 52 and 53. The deficiencies are cured by Kane. 
3.  The difference between the instant application and Gabbay in view of Kane is that Gabbay in view of Kane does not expressly teach dressing containing nano-silver solution of instant claims 39 and 49; the bandage being woven cotton of instant claim 41; and nanoparticle curcumin of instant claim of instant claims 44 and 51. The deficiencies are cured by Walia. 
4. The difference between the instant application and Gabbay in view of Kane is that Gabbay in view of Kane does not expressly teach silicone patch of instant claims 42 and 47; and microneedle of instant claims 43 and 47. The deficiencies are curd by Kendall. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so.
Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize the ingredients of the prior prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Further, the prior art does not expressly exact ranges of each ingredients, although the prior art teaches general ranges. In this regard, please see case law stating that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although the prior art Gabbay does not expressly teach specific range of liposome diameter, Gabbay teaches the size of a liposome varies depending on the method of synthesis and thus liposomes can be a variety of sizes and in preparing such liposomes, any protocol as would be known to one of ordinary skill in the art may be used ([0067]), and therefore optimizing or adjusting size of liposome depending on the intended purpose would not be inventive in the absence of criticality evidence.  

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify plant extract of Gabbay with oil-extract plant in order to provide extract with less toxic, as taught by Kane. 
  It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify plant extract-containing formulation of Gabbay with at least one or two dried herbal formulations as a matter of 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize the thickness of dried plant extract - containing composition of Gabbay in view of Kane with the instant range without undue experimentation because the thickness would be varied depending on the intended purpose and thus, without criticality evidence, such optimizing thickness of dried plant composition layer would not be inventive. 

3.  It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify dressing of Gabbay in view of Kane with nano-silver solution, bandage of woven cotton and nanoparticle curcumin as taught by Walia, in order to enhance the properties (e.g., antioxidants, anti-infective activity, anti-inflammatory activity, etc. of herbal extract composition dressing), and to enhance transdermal drug delivery, and bandage of woven cotton, e.g., porous gauze would provide highly absorbent quality by allowing the fluid from the wound to be absorbed into the woven fibers. 

4. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify dressing of Gabbay in view of Kane with silicon patch and microneedle of Kendall. 
One of the ordinary in the art would have been motivated to do so because silicon patch with microneedles makes it possible to provide effective dry coating of the drug bioactive agent on the patch productions in a controlled manner, followed by the 

5. Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the applied art but the applied art does not disclose the specific combination of elements (e.g., matrix and dried phytopharmaceutical formulation on the matrix, the formulation comprising a combination of Emblica officinalis, Camellia sinsensis, curcumin, aloe with tocopherol, and their amounts) in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742.
 and would yield predictable results.

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 36-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of patent no. 10,076,552B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims require matrix, dried phytopharmacetical formulation on the matrix, the formulation comprises 0.5 to 20% of non-aqueous extract from the plant Emblica officinalis, 1.0 to 20% of non-aqueous extract from the plant Camellia sinsensis, and 0.1 to 12% water soluble curcumin (claim 1), and further comprises aloe vera gel (claims 37-39), nanosilver solution (claim 39), liposome type (claim 40), cotton bandage matrix (claim 41) or silicon patch (claim 42), microneedle (claim 43), curcumin nanoparticle (claim 44), a plurality of dried layers of phytopharmaceutical formulation and its thickness (claims 45-46), dried phytopharmacetical formulation on the matrix, the formulation comprises 0.5 to 20% of non-aqueous extract from the plant Emblica officinalis, 1.0 to 20% of non-aqueous extract from the plant Camellia sinsensis, and 0.1 to 12% water soluble curcumin, and 0.2-12% of aloe vera gel  (claim 48), aloe vera gel features (claims 48-49), liposome type (claim 50), curcumin nanoparticle (claim 51), a plurality of dried layers of phytopharmaceutical formulation and its thickness (claims 52-53). 
Patent ‘552 claims a method of making a flexible, biocompatible bandage dressing comprising preparing the instantly claimed ingredients with the same amount thereof, mixing the ingredients, applying a layer of phytopharmaceutical formulation to a matrix, … and drying the coating of the phytopharmaceutical formulation at 25-175C. 
However, the instantly claimed dressing is almost similar to obtained dressing prepared by a process of patent ‘552 and that is, instant claims and patent ‘552 claims 

Claims 36-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of patent no. 10,561,701B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims require matrix, dried phytopharmaceutical formulation on the matrix, the formulation comprises 0.5 to 20% of non-aqueous extract from the plant Emblica officinalis, 1.0 to 20% of non-aqueous extract from the plant Camellia sinsensis, and 0.1 to 12% water soluble curcumin (claim 1), and further comprises aloe vera gel (claims 37-39), nano-silver solution (claim 39), liposome type (claim 40), cotton bandage matrix (claim 41) or silicon patch (claim 42), microneedle (claim 43), curcumin nanoparticle (claim 44), a plurality of dried layers of phytopharmaceutical formulation and its thickness (claims 45-46), dried phytopharmaceutical formulation on the matrix, the formulation comprises 0.5 to 20% of non-aqueous extract from the plant Emblica officinalis, 1.0 to 20% of non-aqueous extract from the plant Camellia sinsensis, and 0.1 to 12% water soluble curcumin, and 0.2-12% of aloe vera gel  (claim 48), aloe vera gel features (claims 48-49), liposome type (claim 50), curcumin nanoparticle (claim 51), a plurality of dried layers of phytopharmaceutical formulation and its thickness (claims 52-53). 
Patent ‘701 claims a method of making a flexible, biocompatible bandage dressing comprising preparing the instantly claimed ingredients with the same amount 
However, the instantly claimed dressing is almost similar to the obtained dressing prepared by a process of patent ‘701, and that is, instant claims and patent ‘701 claims are claiming common subject matter for the same bandage dressing materials.  Therefore, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over patent ‘701.   

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KYUNG S CHANG/Primary Examiner, Art Unit 1613